Citation Nr: 1002026	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-01 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for cancer of the bladder 
to include as secondary to claimed prostate cancer.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the RO.  

The Board remanded the claim in May 2007 and April 2009 for 
additional development.  

By way of an April 2009 decision, the Board denied the 
Veteran's claim of service connection for prostate cancer on 
the basis that there was no competent medical evidence 
indicating that the Veteran currently had prostate cancer, or 
the residuals thereof.  



FINDINGS OF FACT

1.  The Veteran is not shown to have had prostate cancer.  

2.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange.  

3.  The Veteran is not shown to have manifested complaints or 
finding of bladder cancer in service or for many years 
thereafter.  

4.  The currently demonstrated residuals of bladder cancer 
are not shown to be due to Agent Orange exposure or other 
event or incident of the Veteran's period of active service, 
including his active duty in the Republic of Vietnam.  




CONCLUSION OF LAW

The Veteran's disability manifested by the residuals of 
bladder cancer is not due to Agent Orange exposure or other 
disease or injury that was incurred in or aggravated by 
service; nor may cancer be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

Prior to the initial adjudication of the Veteran's claim for 
service connection for bladder cancer in the May 2004 rating 
decision, he was provided notice of VCAA in February 2004.  
An additional VCAA letter was sent in May 2007.  

The VCAA letters indicated the types of information and 
evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  

The May 2007 correspondence also provided notice of the type 
of evidence necessary to establish disability ratings and 
effective dates with subsequent re-adjudication in a 
September 2009 Supplemental Statement of the Case.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 
Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Veteran was afforded a VA examination in November 2008 in 
connection with his claim.  

All relevant evidence necessary for resolution of the issue 
on appeal has been identified and obtained, to the extent 
possible.  The evidence of record includes service treatment 
records, VA outpatient treatment reports, a VA examination 
with addenda, and statements from the Veteran and his 
representative.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained. 

The Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.  


II.  Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam.  
38 C.F.R. § 3.307.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, prostate cancer shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307 are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The Veteran's DD 214 indicates that he served in the Republic 
of Vietnam during the Vietnam era.  He was awarded, in part, 
the Vietnam Campaign and the Combat Infantryman Badge.  

Therefore, the Veteran is entitled to the presumption that he 
was exposed to an herbicide agent during such service 
pursuant to 38 C.F.R. § 3.307(a)(6); however, bladder cancer 
is not entitled to presumptive service connection pursuant to 
38 C.F.R. § 3.309.  

There is also no medical evidence of prostate cancer, or the 
residuals thereof.  Accordingly, the claim for bladder cancer 
will be considered on a direct service connection basis only.  
See Combee v. Brown, 34 F.3d at 1042.  

The Board further recognizes that in the case of any veteran 
who engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

However, it is well to observe that these provisions deal 
with the question of whether a particular disease or injury 
occurred in service; that is, what happened then, and not the 
question of either current disability or nexus to service, as 
to both of which competent medical evidence is generally 
required.  

In other words, these provisions do not presumptively 
establish service connection for a combat veteran; rather, 
they relax the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  

The Board recognizes the Veteran's combat status, as 
indicated on his DD Form 214.  Accordingly, 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) are also for application 
in this case.  


II.  Service Connection for Bladder Cancer

The service treatment records, to include a January 1965 pre-
induction examination report and a July 1967 separation 
examination report, are negative for complaints or findings 
of a bladder disorder to include cancer.  

The DD Form 214 confirms that the Veteran served in the 
Republic of Vietnam.

The post-service VA medical records show that the Veteran was 
diagnosed with bladder cancer in June 2003 and underwent 
surgery in July 2003.  A July 2003 nursing note shows that he 
was status post radical retropubic prostatectomy with 
creation of ileal loop secondary to bladder cancer.

A May 2004 VA medical note indicates that the Veteran did not 
have prostate cancer.  It added that the Veteran had 
transitional cell cancer of the bladder.  

A November 2008 VA examination report shows that the examiner 
took and reported a comprehensive medical history.  The 
Veteran was noted to have undergone a transurethral resection 
of the bladder in April 2003.  A later July 2003 radical 
prostatectomy was also reported to have been performed.  

The VA examiner opined that the Veteran did not have a 
history of prostate cancer.  The examiner commented that the 
Veteran did have a history of bladder cancer and that the 
prostate was removed along with the bladder.  Pathology was 
reported to show benign prostatic tissue.  

The examiner additionally noted that it was routine procedure 
that the prostate was removed at the time the bladder was 
removed; since the prostate was adjacent to the bladder there 
was always a possibility of the spread of the bladder cancer 
to the prostate.  

The VA examiner concluded by indicating that, while the 
Veteran had a history of bladder cancer, he did not have a 
history of prostate cancer.  

By an addendum dated in January 2009 the examiner noted that 
the Veteran's claims folder had been reviewed, and that no 
changes of his previously proffered opinions were necessary.  

An August 2009 addendum addressed whether the diagnosed 
cancer of the bladder was as least as likely as not due to 
Agent Orange exposure or other events or incidents of the 
Veteran's period of active service.  The VA examiner 
reiterated that there was no conclusive evidence to state 
that the Veteran's bladder cancer was caused by Agent Orange 
exposure or any other event during the period of active 
service.  

According to urological literature as well as literature on 
Agent Orange and cancers caused by Agent Orange exposure, 
there was not enough evidence to draw conclusions regarding a 
link between Agent Orange exposure and urinary bladder 
cancer.  He further stated that research from the American 
Cancer Association's website showed that there was inadequate 
and insufficient evidence to determine whether there was an 
association that existed between urinary bladder cancer and 
Agent Orange exposure.  

The Board finds that the weight of the evidence demonstrates 
that the Veteran's bladder cancer cannot be causally related 
to his period of active service.  The Veteran did not have a 
diagnosis of bladder cancer in service.  

Further, there is no evidence of continuous symptoms of 
bladder cancer after service, including within the one year 
presumptive period following separation from service.  

The evidence demonstrates that the bladder cancer was first 
clinically manifested many years after service.  Furthermore, 
none of the doctors who have diagnosed or treated the 
Veteran's bladder cancer have related this disability to any 
event or incident of active service.  

The Board acknowledges that the Veteran is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Because the evidence preponderates against the claim, the 
benefit of the doubt doctrine is not for application in this 
case.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for cancer of the bladder, to include as 
secondary to claimed prostate cancer, is denied.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals  






 Department of Veterans Affairs


